Matter of Meyers v Department of Educ. of the City of N.Y. (2017 NY Slip Op 03891)





Matter of Meyers v Department of Educ. of the City of N.Y.


2017 NY Slip Op 03891


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Sweeny, J.P., Renwick, Andrias, Feinman, Gesmer, JJ.


4006 100387/15

[*1]In re Frances Meyers, Petitioner-Appellant,
vDepartment of Education of the City of New York, et al., Respondents-Respondents.


Glass Krakower LLP, New York (Bryan D. Glass of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jane L. Gordon of counsel), for respondents.

Judgment, Supreme Court, New York County (Alexander W. Hunter, Jr., J.), entered January 6, 2016, to the extent appealed from as limited by the briefs, denying the petition to annul the determination of respondent New York City Department of Education (DOE), dated November 5, 2014, which sustained petitioner's unsatisfactory performance rating for the 2013-2014 school year, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent's determination that petitioner's performance as a teacher of English as a second language during the 2013-2014 school year was unsatisfactory is not arbitrary and capricious (see Matter of Richards v Board of Educ. of the City Sch. Dist. of the City of N.Y., 117 AD3d 605 [1st Dept 2014]; Matter of Brennan v City of New York, 123 AD3d 607 [1st Dept 2014]). The determination is rationally supported by the principal's detailed descriptions of petitioner's difficulties in developing learning objectives, using lesson plans, maintaining academic rigor, meeting students' varying needs, facilitating "accountable talk" through "higher order thinking questions," and actively engaging students, among other things, as well as managing her classroom, and petitioner's persistent failure to improve despite the ongoing individualized professional development support she received.
Petitioner's contention that she was not provided with sufficient time or feedback to remediate perceived deficiencies is belied by the record.
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2017
CLERK